Name: Commission Regulation (EC) No 1518/94 of 29 June 1994 on precautionary measures in the sugar sector for July 1994
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  prices
 Date Published: nan

 30. 6. 94 Official Journal of the European Communities No L 162/43 COMMISSION REGULATION (EC) No 1518/94 of 29 June 1994 on precautionary measures in the sugar sector for July 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), Whereas the marketing year for the products covered by the sugar market organization begins on 1 July ; whereas, despite all the Commission's efforts, the Council has not, to date, adopted the prices applicable to those products nor the amount of the repayment in respect of storage costs pursuant to Articles 2 (3), 3 (4), 4 (3), 5 (5) and 8 (4) of Regulation (EEC) No 1785/81 ; whereas, the Commis ­ sion, in compliance with the tasks entrusted to it by the Treaty is therefore obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy as regards sugar ; whereas those measures are taken as a precaution and are without prejudice to the Council 's subsequent decisions for the 1994/95 marketing year ; Whereas, those precautionary measures should be aimed, in particular, at ensuring the continuity of the price arran ­ gements and adopting amounts equal to the level of prices applied in the 1993/94 marketing year ; whereas, however, as regards the flat-rate reimbursement of storage costs, account should be taken of the fall in current interest rates,  for all areas of the United Kingdom : ECU 53,54 per 100 kilograms ;  for all areas of Ireland : ECU 53,54 per 100 kilograms ;  for all areas of Italy : ECU 54,27 per 100 kilograms ;  for all areas of Portugal : ECU 53,54 per 100 kilo ­ grams ;  for all areas of Spain : ECU 53,73 per 100 kilograms ; 3 . an intervention price for raw sugar : ECU 43,37 per 1 00 kilograms. Article 2 1 . For July 1994, the prices for beet applicable in the Community shall be as follows : (a) the basic price for beet delivered at the collection centre : ECU 39,48 per tonne ; (b) the minimum price for A beet : ECU 38,69 per tonne ; (c) the minimum price for B beet, subject to the applica ­ tion of Article 28 (5) of Regulation (EEC) No 1785/81 : ECU 26,85 per tonne . 2. The prices for beet shall be for delivery at the collec ­ tion centre and shall apply to beet of sound, fair and merchantable quality with a sugar content of 16 % at the reception point. Article 3 For July 1994, the threshold prices referred to in Article 14 of Regulation (EEC) No 1785/81 shall be : (a) ECU 63,18 per 100 kilograms of white sugar ; (b) ECU 53,99 per 1 00 kilograms of raw sugar ; (c) ECU 6,80 per 100 kilograms of molasses. Article 4 For July 1994, the amount of the flat-rate reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be ECU 0,35 per month per 100 kilograms of white sugar. Article 5 This Regulation shall enter into force on 1 July 1994. It shall be without prejudice to any subsequent decisions to be taken, where appropriate, by the Council for the 1994/95 marketing year. HAS ADOPTED THIS REGULATION : Article 1 For July 1994, for the application of the price arrangements referred to in Title I of Regulation (EEC) No 1785/81 , the following amounts shall be applied : 1 . an intervention price for white sugar for the non-de ­ ficit areas of the Community : ECU 52,33 per 100 kilograms ; 2. a derived intervention price for white sugar for the deficit areas of the Community : (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p . 7. No L 162/44 Official Journal of the European Communities 30. 6 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission